May 14, 1913. The opinion of the Court was delivered by
The defendant, O.H. Watson, was indicted for the murder of T.E. Gregory, and, upon his trial, the jury rendered a verdict of guilty, with a recommendation to mercy, whereupon, he was sentenced to imprisonment for a period of four years, and thereafter appealed upon exceptions, which will be reported.
The case of State v. Hasty, 76 S.C. 105, 56 S.E. 669, shows, that the first exception can not be sustained. In that case the Court having under consideration a similar question, used the following language: "The presiding Judge ruled, that the testimony therein mentioned was irrelevant, and that it was not competent for the purpose of contradiction, as it related to a collateral question. This Court is satisfied, that the testimony was not only irrelevant, but that it was not admissible, for the purpose of discrediting the witnesses for the State, therein mentioned."
The second exception must be overruled, for the reason that it has not been made to appear, that there was an abuse of discretion, on the part of his Honor, the Circuit Judge. *Page 461 
The other exceptions assigning error, on the part of his Honor, the presiding Judge, in regard to the law of self-defense, must be sustained. The presiding Judge charged the jury that if Watson fired the first shot, then he can not open his mouth and plead self-defense.
The testimony as to whether the defendant or the deceased provoked the difficulty was conflicting.
The rule in regard to self-defense, is thus stated in the case of the State v. McGreer, 13 S.C. 464: "To make out a case of self-defense, two things are necessary: 1. The evidence should satisfy the jury, that the accused actually believed, that he was in such immediate danger of losing his life, or sustaining serious bodily harm, that it was necessary for his own protection, to take the life of his assailant. 2. That the circumstances in which the accused was placed, were such as would, in the opinion of the jury, justify such a belief in the mind of a person, possessed of ordinary firmness and reason. It is not a question which depends solely upon the belief, which the accused may have entertained; but the question is, what was his belief, and whether, under all the circumstances, the jury think he ought to have formed such belief."
The charge of the presiding Judge was not in harmony with the foregoing definition.
It is the judgment of this Court that the judgment of the Circuit Court be reversed, and that the case be remanded for a new trial. *Page 462